 USDC IN/ND case 2:20-cv-00293-PPS-JPK document 1 filed 08/12/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

PENNY DIEHL,                                    )
                                                )
               Plaintiff,                       )
                                                )
v.                                                        Case No.: 2:20-cv-00293
                                                )
                                                )
MENARD, INC.,                                   )
                                                )
               Defendant.
                                                )
                                                ))

                                    NOTICE OF REMOVAL

       COMES NOW Counsel, Renee J. Mortimer of Lewis Brisbois Bisgaard & Smith LLP, on

behalf of Defendant, MENARD, INC., and hereby files this Notice of Removal pursuant to 28

U.S.C.S. §1446, and invokes this Court’s jurisdiction under the provisions of 28 U.S.C.S. §1332

and 28 U.S.C.S. §1441(b). In support of said removal, the Defendant states as follows:

       1.      On or about July 28, 2020, the Plaintiff filed her Complaint in the Lake Circuit

Court in Lake County, Indiana. Plaintiff alleges in the Complaint that on August 19, 2018,

Plaintiff was a business invitee on Defendant’s premises in Merrillville, Indiana and sustained

personal injuries as a result of a claimed trip and fall on the forks of a pallet jack.   See, Group

Exhibit A, Plaintiff’s Complaint, ¶¶ 1-6. The Plaintiff’s alleged cause of action described in

those papers sounds in negligence, and it was brought with style and caption as Penny Diehl v.

Menard, Inc. and is assigned Case No. 45C01-2007-CT-000764 (the “State Court Action”). See

Generally, Group Exhibit A.

       2.      On August 3, 2020, MENARD, INC., was served with a copy of the Summons

and Plaintiff’s Complaint. See Generally, Group Exhibit A.
 USDC IN/ND case 2:20-cv-00293-PPS-JPK document 1 filed 08/12/20 page 2 of 3


         3.        28 U.S.C.S. §1446(b) provides that a notice of removal may be filed within thirty

(30) days after receipt by the Defendants of the initial pleading. The lawsuit was commenced on

July 28, 2020 and served upon Defendant on August 3, 2020. As such, Defendants’ Notice of

Removal is timely filed under 28 U.S.C.S. §1446(b), as the time by which removal must be

effectuated is September 2, 2020, and this Notice of Removal has been filed in advance of that

date.

         4.        At all times relevant to the Plaintiff’s Complaint, Penny Diehl, upon information

and belief, was a citizen of Jasper County, State of Indiana.

         5.        Under 28 U.S.C.S. §1332(c), a corporation is deemed a “citizen” for §1332

purposes only where it is incorporated and where its principal place of business is located. Hertz

Corp. vs. Friend, 559 U.S. 77, 80 (2010).

         6.        At all times relevant to the Plaintiff’s Complaint, the place of incorporation and

principal place of business of MENARD, INC., was Eau Claire, Wisconsin. Thus, MENARD,

INC. is a citizen of the State of Wisconsin.

         7.        Plaintiff claims that she sustained personal injuries which are permanent in

nature; required medical treatment and will in the future; has incurred medical bills and expenses

for treatment, and will in the future; needed surgery; has endured physical and emotional pain

and suffering and will in the future; has lost time and will in the future; has needed medications

and will in the future and has sustained other compensable damages under Indiana law.            See,

Group Exhibit A, Plaintiff’s Complaint, ¶ 7.        Plaintiff’s counsel has advised that Plaintiff has

had surgical intervention for the injuries she claims are related to the accident.

         8.        Thus, the amount in controversy meets the federal requirement for removal. See,

Copak vs. State Farm Mut. Auto. Ins. Co., 2013 WL 450198 (N.D. Ind. 2013) (holding that




4812-2346-4647.1                                   2
 USDC IN/ND case 2:20-cv-00293-PPS-JPK document 1 filed 08/12/20 page 3 of 3


where the amount in controversy is plausible based on the pleadings and the evidence, removal is

proper).

         9.        Because the jurisdictional minimum is satisfied and the parties are of diverse

citizenship, the Court has jurisdiction over this matter under 28 U.S.C.S. §1332.

         10.       Pursuant to 28 U.S.C.S. §1446(d), the Defendant has given written notice of this

removal to all parties in the State Court Action, and has filed a copy of this Notice of Removal

with the clerk of the Lake County Circuit Court.

         11.       Pursuant to 28 U.S.C.S. §1446(a), the Defendant attaches to this Notice of

Removal a copy of all pleadings, papers, and other orders served upon them in the State Court

Action to date. See, Group Exhibit A.

         WHEREFORE, the Defendant prays this Notice be granted and that said action be

removed in its entirety from the Circuit Court of Lake County, State of Indiana, to the United

States District Court, Northern District of Indiana, as provided by law.

                                                  Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

                                            By: s/ Renee J. Mortimer
                                                Renee J. Mortimer (20724-45)
                                                Renee.Mortimer@lewisbrisbois.com
                                                2211 Main Street, Suite 3-2A
                                                Highland, IN 46322
                                                T: 219.440.0604/F: 219.440.0601




4812-2346-4647.1                                   3
